Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 2, 2017

                                    No. 04-16-00711-CV

                                     John DEVILBISS,
                                         Appellant

                                             v.

                                     Majorie BURCH,
                                        Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2016CV04843
                      Honorable Tommy Stolhandske, Judge Presiding


                                       ORDER
        On October 30, 2017, appellant filed a document which we construe as a motion for
extension of time to file appellant’s reply brief. After review, we GRANT appellant’s motion.
On November 1, 2017, appellant filed his reply brief. Accordingly, having granted the motion
for extension of time, we accept the reply brief as filed.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court